Citation Nr: 1544401	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for major depression and dysthymia.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran indicated by statement dated March 2015 that he no longer wishes to appear at a Board hearing.  The Board deems the Veteran's prior hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New evidence has been submitted since the RO last entered a Statement of the Case in October 2011, including a November 2013 VA mental health examination.  By statement dated July 2015, the Veteran indicated his wish that the case be remanded to the agency of original jurisdiction (AOJ) for review of all additional evidence received since the last Statement of the Case.

Accordingly, the case is REMANDED for the following action:

Review all evidence submitted since the last SOC, including the November 2013 VA mental health examination as well as any other relevant evidence, and readjudicate the claim for entitlement to an initial rating in excess of 10 percent for major depression and dysthymia.  All applicable laws and regulations should be considered.  If not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




